


EXHIBIT 10.1

E-Z-EM, INC.

2004 STOCK AND INCENTIVE AWARD PLAN

As Amended by the Board of Directors on August 22, 2006

1.          Purposes. The primary purposes of this Plan are (a) to provide
competitive equity incentives that will enable the Company to attract, retain,
motivate and reward persons who render services that benefit the Company or
other enterprises in which the Company has a significant interest, and (b) to
align the interests of such persons with the interests of the Company’s
shareholders generally.

2.       Definitions. Unless otherwise required by the context, the following
terms, when used in this Plan, shall have the meanings set forth in this Section
2.

          (a)     “Affiliate” means an affiliate as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

          (b)     “Allied Enterprise” means a business enterprise, other than
the Company or a Subsidiary, in which the Committee determines the Company has a
significant interest, contingent or otherwise.

          (c)     “Appreciation-Only Award” means (i) Options and Stock
Appreciation Rights the exercise price of which is equal to at least 100% of
Fair Market Value on the date on which the Options or Stock Appreciation Rights
are granted, and (ii) Linked Stock Appreciation Rights that are granted as an
alternative to the related Option after the date of grant of such Option, the
exercise price of which Stock Appreciation Rights is equal to at least 100% of
Fair Market Value on the date on which such Option was granted.

          (d)     “Award” means an award granted under this Plan in one of the
forms provided for in Section 3(a).

          (e)     “Beneficiary” means a person or entity (including but not
limited to a trust or estate), designated in writing by a Service Provider or
other rightful holder of an Award, on such forms and in accordance with such
terms and conditions as the Committee may prescribe, to whom such Service
Provider’s or other rightful holder’s rights under the Plan shall pass in the
event of the death of such Service Provider or other rightful holder. In the
event that the person or entity so designated is not living or in existence at
the time of the death of the Service Provider or other rightful holder of the
Award, or in the event that no such person or entity has been so designated, the
“Beneficiary” shall mean the legal representative of the estate of the Service
Provider or other rightful holder, or the person or entity to whom the Service
Provider’s or other rightful holder’s rights with respect to the Award pass by
will or the laws of descent and distribution.

A-1

--------------------------------------------------------------------------------




          (f)     “Board” or “Board of Directors” means the Board of Directors
of the Company, as constituted from time to time.

          (g)     “Change in Control” means that any of the following events has
occurred:

                    (i)     The acquisition, directly or indirectly, by any
Person (including Affiliates of such Person), other than the Company or a
Related Party as defined in clause (ii) below of this Section 2(g), of
beneficial ownership, as that term is defined in Rule 13d-3 under the Exchange
Act, of capital stock of the Company entitled to exercise fifty (50%) percent or
more of the outstanding voting power of all capital stock of the Company. For
this purpose, “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d)(3) and 14(d)(2) thereof; or

                    (ii)     There is consummated a merger, consolidation,
recapitalization or reorganization of the Company or a Subsidiary, reverse split
of any class of voting securities of the Company entitled to vote generally in
the election of directors (“Voting Securities”), or an acquisition of securities
or assets by the Company or a Subsidiary, other than (A) any such transaction in
which the holders of outstanding Voting Securities immediately prior to the
transaction receive, with respect to such Voting Securities (or, in the case of
a transaction in which the Company is the surviving corporation or a transaction
involving a Subsidiary, retain), voting securities of the surviving or
transferee entity representing more than fifty percent (50%) of the total voting
power outstanding immediately after such transaction, or (B) any such
transaction which would result in a Related Party beneficially owning more than
50 percent of the voting securities of the surviving entity outstanding
immediately after such transaction. For this purpose, the term “Related Party”
shall mean (I) a Subsidiary, (II) an employee or group of employees of the
Company or any Subsidiary, (III) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary, or (IV) a
corporation or other form of business entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of Voting Securities; or

                    (iii)     The stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than any such transaction which would result in a Related Party
owning or acquiring more than 50 percent of the assets owned by the Company
immediately prior to the transaction; or

                    (iv)     The persons who were members of the Board of
Directors immediately before a tender or exchange offer for shares of Common
Stock by any person other than the Company or a Related Party, or before a
merger or consolidation of the Company or a Subsidiary, or before an actual or
threatened contested election of the Board of Directors, or before any
combination of such transactions, cease to constitute a majority of the Board of
Directors as a result of such transaction or transactions; or

                    (v)     Any other event that the Committee determines
(whether at the time an Award is granted or at any time thereafter) should be
treated as a change in control for purposes of the Plan.

A-2

--------------------------------------------------------------------------------




          (h)     “Code” means the Internal Revenue Code of 1986, as amended and
in effect from time to time. References to a particular section of the Code
shall include references to any related Treasury Regulations and to successor
provisions of the Code.

          (i)     “Committee” means the committee appointed by the Board of
Directors to administer the Plan pursuant to the provisions of Section 12(a)
below.

          (j)     “Common Stock” means common stock of the Company, par value
$.10 per share.

          (k)     “Company” means E-Z-EM, Inc., a Delaware corporation, and,
except for purposes of determining under Section 2(g) hereof whether or not a
Change in Control has occurred, shall include its successors.

          (l)     “Dollar-Denominated Awards” means Performance Unit Awards and
any other Incentive Award the amount of which is based on a specified amount of
money (other than an amount of money determined by reference to the Fair Market
Value of a specified number of shares of Common Stock). Options and Stock
Appreciation Rights are not Dollar-Denominated Awards.

          (m)     “Effective Date” means the date (if any) on which the
shareholders of the Company approve the Plan either (i) at a duly held
stockholders’ meeting, or (ii) by the written consent of the holders of a
majority of the securities of the Company entitled to vote, in accordance with
any applicable provisions of the Delaware General Corporation Law.

          (n)     “Employee” means any person who is employed by the Company or
a Subsidiary on a full-time or part-time basis, including an officer or director
if he is so employed.

          (o)     “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

          (p)     “Fair Market Value” on a particular date means as follows:

 

 

 

 

          (i)          The mean between the high and low sale prices of a share
of Common Stock on such date, as reported by the Wall Street Journal or such
other source as the Committee may consider acceptable or, if on such date the
Common Stock is publicly traded but sale prices are not quoted by a source
acceptable to the Committee, the mean of the closing bid and asked prices of a
share of Common Stock on such date as furnished by a professional market maker
making a market in the Common Stock; or

 

 

 

 

          (ii)          If in (i) above, there were no sales on such date
reported as provided above, the respective prices on the most recent prior day
on which a sale was so reported.

In the case of an Incentive Stock Option, if the foregoing method of determining
fair market value should be inconsistent with Section 422 of the Code, “Fair
Market Value” shall be

A-3

--------------------------------------------------------------------------------




determined by the Committee in a manner consistent with Section 422 of the Code
and shall mean the value as so determined.

          (q)     “General Counsel” means the General Counsel of the Company
serving from time to time.

          (r)     “Incentive Award” means an amount of money that is paid or a
number of shares of Common Stock that are issued, or a right to be paid an
amount of money or to be issued a number of shares of Common Stock that is
granted, subject to and in accordance with Section 5 and the other applicable
provisions of the Plan. The term “Incentive Award” does not include Options or
Stock Appreciation Rights.

          (s)     “Incentive Stock Option” means an option, including an Option
as the context may require, intended to meet the requirements of Section 422 of
the Code.

          (t)     “Linked Stock Appreciation Rights” means Stock Appreciation
Rights that are linked to all or any part of an Option, subject to and in
accordance with Section 8(a), 8(b) and the other applicable provisions of the
Plan.

          (u)     “Non-Statutory Stock Option” means an option, including an
Option as the context may require, which is not intended to be an Incentive
Stock Option.

          (v)     “Option” means an option granted under this Plan to purchase
shares of Common Stock. Options may be Incentive Stock Options or Non-Statutory
Stock Options.

          (w)     “1983 Plan” means the E-Z-EM, Inc. 1983 Stock Option Plan as
amended and in effect from time to time.

          (x)     “1984 Plan” means the E-Z-EM, Inc. 1984 Directors and
Consultants Stock Option Plan as amended and in effect from time to time.

          (y)     “Performance-Based Compensation” means compensation that
satisfies the requirements applicable to “performance-based compensation” under
Code Section 162(m)(4)(C).

          (z)     “Performance Share Award” means a right granted subject to and
in accordance with Section 5 and the other applicable provisions of the Plan
(including, without limitation, Section 5.II., 5.II.(d), and 6(e)) to receive a
specified number of shares of Common Stock, and/or an amount of money determined
by reference to the Fair Market Value of a specified number of shares of Common
Stock, at a future time or times if a specified performance goal is attained and
any other terms or conditions set forth or incorporated by reference in the
written instrument documenting the Performance Share Award are satisfied.

          (aa)     “Performance Unit Award” means a right granted subject to and
in accordance with Section 5 and the other applicable provisions of the Plan
(including, without limitation, Section 5.II., 5.II.(d), and 6(e)) to receive a
specified amount of money (other than an amount

A-4

--------------------------------------------------------------------------------




of money determined by reference to the Fair Market Value of a specified number
of shares of Common Stock), or shares of Common Stock having a Fair Market Value
equal to such specified amount of money, at a future time or times if a
specified performance goal is attained and any other terms or conditions set
forth or incorporated by reference in the written instrument documenting the
Performance Unit Award are satisfied.

          (bb)     “Plan” means the E-Z-EM, Inc. Stock and Incentive Award Plan
set forth in these pages, as amended from time to time.

          (cc)     “Restricted Stock Award” means shares of Common Stock which
are issued to a Service Provider in accordance with Section 5.I. and the other
applicable provisions of the Plan subject to restrictions and/or forfeiture
provisions specified by the Committee that will cease to apply at a future time
or times if continued employment conditions and/or other terms and conditions
set forth or incorporated by reference in the written instrument documenting the
Restricted Stock Award are satisfied.

          (dd)     “Restricted Stock Unit Award” means shares of Common Stock
that will be issued to a Service Provider at a future time or times subject to
and in accordance with Section 5.I. below and the other applicable provisions of
the Plan if continued employment conditions and/or other terms and conditions
set forth or incorporated by reference in the written instrument documenting the
Restricted Stock Unit Award are satisfied.

          (ee)     “SEC Rule 16b-3” means Rule 16b-3 of the Securities and
Exchange Commission promulgated under the Exchange Act, as such rule or any
successor rule may be in effect from time to time.

          (ff)     “Service Provider” means a person who renders, has rendered
or who the Committee expects to render services that benefit or will benefit the
Company or a Subsidiary or an Allied Enterprise, in the capacity of employee,
director, independent contractor, agent, advisor, consultant, representative or
otherwise, and includes but is not limited to (i) Employees, (ii) personal
service corporations, limited liability companies and similar entities through
which any such person renders, has rendered or is expected to render such
services, and (iii) members of the Board who are not Employees.

          (gg)     “Stock Appreciation Right” means a right granted subject to
and in accordance with Section 8 and the other applicable provisions of the
Plan.

          (hh)     “Subsidiary” means a corporation or other form of business
association of which shares (or other ownership interests) having more than 50%
of the voting power are owned or controlled, directly or indirectly, by the
Company; provided, however, that in the case of an Incentive Stock Option, the
term “Subsidiary” shall mean a Subsidiary (as defined by the preceding clause)
which is also a “subsidiary corporation” as defined in Section 424(f) of the
Code.

A-5

--------------------------------------------------------------------------------




3.       Grants of Awards

          (a)     Subject to the provisions of the Plan, the Committee may at
any time, and from time to time, grant the following types of awards to any
Service Provider:

 

 

 

 

          (i)          Incentive Awards, which may but need not be in the form
of Performance Share Awards, Performance Unit Awards, Restricted Stock Awards,
or Restricted Stock Unit Awards;

 

 

 

 

          (ii)          Options; and

 

 

 

 

          (iii)          Stock Appreciation Rights.

Any provision above of this Section 3(a) to the contrary notwithstanding, the
Committee may grant Incentive Stock Options only to Service Providers who are
Employees.

          (b)     After an Award has been granted,

 

 

 

 

          (i)          the Committee may waive any term or condition thereof
that could have been excluded from such Award when it was granted, and

 

 

 

 

          (ii)          with the written consent of the affected participant,
may amend any Award after it has been granted to include (or exclude) any
provision which could have been included in (or excluded from) such Award when
it was granted,

and no additional consideration need be received by the Company in exchange for
such waiver or amendment.

          (c)     The Committee may (but need not) grant any Award linked to
another Award, including, without limitation, Options linked to Stock
Appreciation Rights. Linked Awards may be granted as either alternatives or
supplements to one another. The terms and conditions of any such linked Awards
shall be determined by the Committee, subject to the provisions of the Plan.

          (d)     No Service Provider shall acquire any rights in or to or with
respect to any Award unless and until a written instrument signed by an officer
of the Company and setting forth or incorporating by reference the terms and
conditions of such Award is delivered to the Service Provider and is returned to
the designated Company representative subscribed by the Service Provider within
the time, if any, prescribed therefor by the Committee or its delegate. Any such
instrument shall be consistent with this Plan and incorporate it by reference.
Subscribing such instrument and returning it to the designated Company
representative as aforesaid shall constitute the Service Provider’s irrevocable
agreement to and acceptance of the terms and conditions of the Award set forth
or incorporated by reference in such instrument and the terms and conditions of
the Plan applicable to such Award.

          (e)     The Committee may grant Awards that qualify as
Performance-Based Compensation, as well as Awards that do not qualify as
Performance-Based Compensation. Any

A-6

--------------------------------------------------------------------------------




provision of the Plan to the contrary notwithstanding, the Plan shall be
interpreted, administered and construed to permit the Committee to grant Awards
that qualify as Performance-Based Compensation as well as Awards that do not so
qualify, and any provision of the Plan that cannot be so interpreted,
administered or construed shall to that extent be disregarded.

          (f)        The Plan is intended to enable the Committee to grant
Options that qualify for the tax treatment applicable to incentive stock options
under Section 422 of the Code, as well as Options and other Awards that do not
qualify for such tax treatment. Any provision of the Plan to the contrary
notwithstanding, the Plan shall be interpreted, administered and construed to
enable the Committee to grant Options that qualify for the tax treatment
applicable to incentive stock options under Section 422 of the Code as well as
Options and other Awards that do not qualify for such tax treatment, and any
provision of the Plan that cannot be so interpreted, administered or construed
shall to that extent be disregarded.

4.        Stock Subject to this Plan; Award Limits

           (a)       Subject to the provisions below of Sections 4(c) and 4(d)
and Section 10,

 

 

 

 

          (i)          the maximum aggregate number of shares of Common Stock
which may be issued pursuant to Awards is 1,050,000 shares of Common Stock, plus
(A) the number of shares of Common Stock, if any, that remain available
immediately prior to the Effective Date for grants of options under the 1983
Plan,plus (B) the number of shares of Common Stock, if any, that remain
available immediately prior to the Effective Date for grants of options under
the 1984 Plan, plus (C) the number of shares of Common Stock, if any, that, if
(notwithstanding Section 11 below) options could be granted under the 1983 Plan
or the 1984 Plan on or after the Effective Date, would become available on or
after the Effective Date for grants of options under either the 1983 Plan or the
1984 Plan as a result of options granted before the Effective Date terminating
on or after the Effective Date without having been exercised in whole or in
part. Not more than 800,000 of such maximum aggregate number of shares may be
issued pursuant to Options that are Incentive Stock Options; and

 

 

 

 

          (ii)          the maximum number of shares of Common Stock with
respect to which Options or Stock Appreciation Rights may be granted during any
calendar year to any Employee or other Service Provider is 200,000 shares of
Common Stock; and

 

 

 

 

          (iii)          the maximum number of shares of Common Stock with
respect to which any and all Awards other than Appreciation-Only Awards and
Dollar-Denominated Awards may be granted in any one calendar year to any
Employee or other Service Provider is 100,000 shares of Common Stock; and

 

 

 

 

          (iv)          no Employee or other Service Provider may receive more
than $400,000 (or the equivalent thereof in shares of Common Stock, based on
Fair Market Value on the date as of which the number of shares is determined) in
payment of Dollar-Denominated Awards that are granted to such Employee or other
Service Provider in any one calendar year.

A-7

--------------------------------------------------------------------------------




If, after any Award is earned or exercised, the issuance or transfer of shares
of Common Stock or payment of money is deferred, any amounts equivalent to
dividends or other earnings during the deferral period (including shares which
may be distributed in payment of any such amounts) shall be disregarded in
applying the per Employee or other Service Provider limitations set forth above
in clauses (ii), (iii) and (iv) of this Section 4(a). If, in connection with an
acquisition of another company or all or part of the assets of another company
by the Company or a Subsidiary, or in connection with a merger or other
combination of another company with the Company or a Subsidiary, the Company
either (A) assumes stock options or other stock incentive obligations of such
other company, or (B) grants stock options or other stock incentives in
substitution for stock options or other stock incentive obligations of such
other company, then none of the shares of Common Stock that are issuable or
transferable pursuant to such stock options or other stock incentives that are
assumed or granted in substitution by the Company shall be charged against the
limitations set forth in this Section 4(a) above.

          (b)          Shares which may be issued pursuant to Awards may be
authorized but unissued shares of Common Stock, or shares of Common Stock held
in the treasury, whether acquired by the Company specifically for use under this
Plan or otherwise, as the Committee may from time to time determine, provided,
however, that any shares acquired or held by the Company for the purposes of
this Plan shall, unless and until issued to a Service Provider or other rightful
holder of an Award in accordance with the terms and conditions of such Award, be
and at all times remain treasury shares of the Company, irrespective of whether
such shares are entered in a special account for purposes of this Plan, and
shall be available for any corporate purpose.

          (c)          Subject to Section 4(e) below, the maximum aggregate
number of shares set forth in Section 4(a)(i) above (including the maximum
aggregate number of shares that may be issued pursuant to Options that are
Incentive Stock Options) shall be charged only for the number of shares which
are actually issued under the Plan; if any shares of Common Stock subject to an
Award shall not be issued to a Service Provider and shall cease to be issuable
to a Service Provider because of the termination, expiration, forfeiture or
cancellation, in whole or in part, of such Award or the settlement of such Award
in cash or for any other reason, or if any such shares shall, after issuance, be
reacquired by the Company because of a Service Provider’s failure to comply with
the terms and conditions of an Award, the shares not so issued, or the shares so
reacquired by the Company, as the case may be, shall no longer be charged
against the limitations provided for in Section 4(a)(i) above and may again be
made subject to Awards.

          (d)          Subject to Section 4(e) below, if the purchase price of
shares subject to an Option is paid in shares of Common Stock in accordance with
the provisions of clause (iv) of Section 7(b) below, or if shares of Common
Stock that are issued or issuable pursuant to an Award are withheld by the
Company in accordance with Section 13(e) below in full or partial satisfaction
of withholding taxes due in respect of the Award or due in respect of the grant,
exercise, vesting, distribution or payment of the Award, the number of shares
surrendered to the Company in payment of the purchase price of the shares
subject to the Option, or the number of shares that are withheld by the Company
in payment of such withholding taxes, shall be added back to the maximum
aggregate number of shares which may be issued pursuant to Awards under Section
4(a)(i) above, so that the maximum aggregate number of shares which may be
issued pursuant to

A-8

--------------------------------------------------------------------------------




Awards and pursuant to Options that are Incentive Stock Options under Section
4(a)(i) above shall have been charged only for the net number of shares that
were issued by the Company pursuant to the Option exercise or the Award.

           (e)          If and to the extent that the General Counsel determines
that Section 4(c) or Section 4(d) above or Section 8(f) below shall cause the
Company or the Plan to fail to satisfy any rules or listing standards that apply
to the Company from time to time (whether of the American Stock Exchange, The
Nasdaq Stock Market or any other stock exchange or self-regulatory
organization), or shall prevent Incentive Stock Options granted under the Plan
from qualifying as Incentive Stock Options under Code Section 422, then to that
extent (and only to that extent) Section 4(c), Section 4(d) or Section 8(f)
shall be disregarded. For example, if the General Counsel determines that one or
more of the aforementioned Sections of the Plan will prevent Incentive Stock
Options granted under the Plan from qualifying as Incentive Stock Options under
Code Section 422 if such Sections of the Plan are applied in determining the
number of shares of Common Stock that are available from time to time to be
issued pursuant to Options that are Incentive Stock Options, and determines that
such Sections of the Plan will not prevent Incentive Stock Options granted under
the Plan from qualifying as Incentive Stock Options under Code Section 422 if
such Sections of the Plan are applied in determining the number of shares of
Common Stock that are available from time to time to be issued pursuant to
Options that are Non-Statutory Stock Options or other Awards that are not
Incentive Stock Options, then such Sections of the Plan shall be disregarded for
purposes of determining the number of shares of Common Stock that are available
from time to time to be issued pursuant to Options that are Incentive Stock
Options, but not for purposes of determining the number of shares of Common
Stock that are available from time to time to be issued pursuant to Options that
are Non-Statutory Stock Options or other Awards that are not Incentive Stock
Options.

5.          Incentive Awards

             I.          Generally. Incentive Awards shall be subject to the
following provisions:

                          (a)          Incentive Awards may be granted in lieu
of, or as a supplement to, any other compensation that may have been earned by
the Service Provider prior to the date on which the Incentive Award is granted.
The amount of an Incentive Award may be based upon (i) a specified number of
shares of Common Stock or the Fair Market Value of a specified number of shares
of Common Stock, or (ii) an amount of money not determined by reference to the
Fair Market Value of a specified number of shares of Common Stock. Any Incentive
Award may be paid in the form of money or shares of Common Stock valued at their
Fair Market Value on the payment date, or a combination of money and such
shares, as the Committee may provide. Performance Share Awards, Performance Unit
Awards, Restricted Stock Awards and Restricted Stock Unit Awards are specific
forms of Incentive Awards, but are not the only forms in which Incentive Awards
may be made.

                          (b)          Any shares of Common Stock that are to be
issued pursuant to an Incentive Award, and any money to be paid in respect of an
Incentive Award, may be issued or paid to the Service Provider at the time such
Award is granted, or at any time subsequent thereto, or in installments from
time to time, as the Committee shall determine. In the event that any

A-9

--------------------------------------------------------------------------------




such issuance or payment shall not be made to the Service Provider at the time
an Incentive Award is granted, the Committee may but need not provide that,
until such shares are issued or money is paid in respect of the Award or until
the Award is forfeited, and subject to such terms and conditions as the
Committee may impose, the Award shall earn amounts equivalent to interest,
dividends or another investment return specified by the Committee, which amounts
may be paid as earned or deferred and reinvested, and which amounts may be paid
either in money or shares of Common Stock, all as the Committee may provide.

                          (c)          Incentive Awards shall be subject to such
terms and conditions, including, without limitation, restrictions on the sale or
other disposition of the shares issued or transferred pursuant to such Award,
and conditions calling for forfeiture of the Award or the shares issued pursuant
thereto in designated circumstances, as the Committee may determine; provided,
however, that upon the issuance of shares pursuant to any such Award, the
recipient shall, with respect to such shares, be and become a shareholder of the
Company fully entitled to receive dividends, to vote and to exercise all other
rights of a shareholder except to the extent otherwise provided in the Award. In
the case of a Restricted Stock Award, the recipient shall pay the par value of
the shares to be issued pursuant to the Award unless such payment is not
required by applicable law.

          II.           Performance Share Awards and Performance Unit Awards

                          (a)          Subject to the terms and conditions of
the Plan, the Committee may grant any Service Provider a Performance Share Award
and/or a Performance Unit Award. The Committee may but need not provide that a
specified portion of the Performance Share Award or Performance Unit Award will
be earned if the specified performance goal applicable to the Award is partially
attained.

                          (b)          Subject to Section 6(b) below, the
specified performance goal applicable to a Performance Share Award or
Performance Unit Award may but need not consist, without limitation, of any one
or more of the following: completion of a specified period of employment with or
other service that benefits the Company or a Subsidiary or an Allied Enterprise,
achievement of financial or operational goals, and/or the occurrence of a
specified circumstance or event. The performance goal applicable to Performance
Share Awards and Performance Unit Awards, and the other terms and conditions of
such awards, need not be the same for each award or each Service Provider to
whom an award is granted. A Service Provider may (but need not) be granted
Performance Share Awards and Performance Unit Awards each year, and the
performance period applicable to any such Award may overlap with one or more
years included in the performance period applicable to any earlier- or
later-granted Award. Subject to Section 6(d) below, the Committee may retain
discretion to adjust the determinations of the degree of attainment of the
performance objectives applicable to Performance Share Awards and Performance
Unit Awards.

                          (c)          Subject to Section 6(e) below, the
Committee may but need not provide that, if the Service Provider’s death or
disability or another circumstance or event specified by the Committee occurs
before the performance goal applicable to a Performance Share Award or
Performance Unit Award is attained, and irrespective of whether the performance
goal is

A-10

--------------------------------------------------------------------------------




thereafter attained, the Performance Share Award or Performance Unit Award will
be earned in whole or in part (as the Committee may specify).

                          (d)          The Committee may but need not provide
for a Service Provider’s Performance Share Award or Performance Unit Award to be
forfeited in whole or in part if such Participant’s employment by or other
service that benefits the Company, a Subsidiary or an Allied Enterprise
terminates for any reason before shares are issued or money is paid (as
applicable) in full settlement of such Performance Share Award or Performance
Unit Award.

                          (e)          Except as otherwise provided in the
instrument evidencing a Performance Share Award or Performance Unit Award,
Performance Share Awards and Performance Unit Awards may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or to a Beneficiary.

6.          Performance Measures and Other Provisions Applicable to
Performance-Based Compensation Awards

             (a)          Awards that the Committee intends to qualify as
Performance-Based Compensation shall be granted and administered in a manner
that will enable such Awards to qualify as Performance-Based Compensation.

             (b)          The performance goal applicable to any Award (other
than an Appreciation-Only Award) that the Committee intends to qualify as
Performance-Based Compensation shall be based on earnings per share, total
shareholder return, Common Stock price performance or any one or more of the
following performance measures on a consolidated Company, business unit or
divisional level, or by product or product line, as the Committee may specify:
net sales, net income, operating profit, return on equity, return on capital, or
cash flow.The Committee shall select the performance measure or measures on
which the performance goal applicable to any such Award shall be based and shall
establish the levels of performance at which such Award is to be earned in whole
or in part. Any such performance measure or combination of such performance
measures may apply to the Service Provider’s Award in its entirety or to any
designated portion or portions of the Award, as the Committee may specify. Any
such performance measure or combination of such performance measures may be
based on absolute performance or performance relative to an index or one or more
other companies that the Committee may specify. The foregoing performance
measures shall be determined in accordance with generally accepted accounting
principles (“GAAPs”) to the extent that GAAPs define such performance measures,
and otherwise shall be determined in accordance with any customary and
reasonable definition the Committee approves. However, notwithstanding the
preceding sentence, unless the Committee determines otherwise prior to payment
of an Award to which this Section 6(b) applies, and subject to any exercise of
“negative discretion” by the Committee, extraordinary, unusual or non-recurring
items; discontinued operations; effects of accounting changes; effects of
currency fluctuations; effects of financing activities (by way of example,
without limitation, effect on earnings per share of issuing convertible debt
securities); expenses for restructuring or productivity initiatives;
non-operating items; effects of acquisitions and acquisition expenses; and
effects of divestitures and divestiture expenses, any of which affect any
performance goal applicable to such Award (including, without limitation,
earnings per share

A-11

--------------------------------------------------------------------------------




but excluding total shareholder return and Common Stock price performance) shall
be automatically excluded or included in determining the extent to which the
performance goal has been achieved, whichever will produce the higher Award.

          (c)          Any provision of the Plan to the contrary
notwithstanding, but subject to Section 6(e), Section 9 and Section 10 below,
Awards to which Section 6(b) above applies shall (i) “be paid solely on account
of the attainment of one or more preestablished, objective performance goals”
(within the meaning of Treasury Regulation 1.162-27(e)(2) or its successor) over
a period of one year or longer, which performance goals shall be based upon one
or more of the performance measures set forth in Section 6(b) above, and (ii) be
subject to such other terms and conditions as the Committee may impose.

          (d)          The terms of the performance goal applicable to any Award
to which Section 6(b) above applies shall preclude discretion to increase the
amount of compensation that would otherwise be due upon attainment of the goal.

          (e)          An Award to which Section 6(b) above applies may be
earned in whole or in part if the Service Provider’s death or disability or a
Change in Control or another circumstance or event specified by the Committee
occurs before the performance goal applicable to the Award is attained, and
irrespective of whether the performance goal applicable to the Award is
thereafter attained, but only if and to the extent that (i) the Committee so
provides with respect to such Award, and (ii) the Award will nevertheless
qualify as Performance-Based Compensation if the performance goal applicable to
such Award is attained and the Service Provider’s death or disability, a Change
in Control or any such other circumstance or event specified by the Committee
does not occur.

7.        Options. Options shall be subject to the following provisions and such
other terms and conditions, consistent with the following provisions, as the
Committee may provide in the instrument evidencing the Options:

          (a)          Subject to the provisions of Section 10, the purchase
price per share shall be, in the case of an Incentive Stock Option, not less
than 100% of the Fair Market Value of a share of Common Stock on the date the
Incentive Stock Option is granted (or in the case of any optionee who, at the
time such Incentive Stock Option is granted, owns stock possessing more than 10
percent of the total combined voting power of all classes of stock of his
employer corporation or of its parent or subsidiary corporation, not less than
110% of the Fair Market Value of a share of Common Stock on the date the
Incentive Stock Option is granted) and, in the case of a Non-Statutory Stock
Option, not less than the par value of a share of Common Stock on the date the
Non-Statutory Stock Option is granted. Subject to the foregoing limitations, the
purchase price per share may, if the Committee so provides at the time of grant
of an Option, be indexed to the increase or decrease in an index or in stock
prices of one or more other companies specified by the Committee.

          (b)          The purchase price of shares subject to an Option may be
paid in whole or in part (i) in money, (ii) by bank-certified, cashier’s or
personal check subject to collection, (iii) if so provided in the Option and
subject to Section 402 of the Sarbanes-Oxley Act of 2002 as

A-12

--------------------------------------------------------------------------------




amended from time to time and subject to such terms and conditions as the
Committee may impose, by delivering to the Company a properly executed exercise
notice together with a copy of irrevocable instructions to a stockbroker to sell
immediately some or all of the shares acquired by exercise of the option and to
deliver promptly to the Company an amount of sale proceeds (or, in lieu of or
pending a sale, loan proceeds) sufficient to pay the purchase price, or (iv) if
so provided in the Option and subject to such terms and conditions as may be
specified in the Option, in shares of Common Stock which are surrendered to the
Company actually or by attestation. Shares of Common Stock thus surrendered
shall be valued at their Fair Market Value on the date of exercise.

          (c)          Options may be granted for such lawful consideration,
including but not limited to money or other property, tangible or intangible, or
labor or services received or to be received by the Company, a Subsidiary or an
Allied Enterprise, as the Committee may determine when the Option is granted.
The consideration for the grant of options may consist of the discharge of an
obligation of the Company or an Affiliate. Subject to the foregoing and the
other provisions of this Section 7, each Option may be exercisable in full at
the time of grant or may become exercisable in one or more installments and at
such time or times and subject to such terms and conditions, as the Committee
may determine. Without limiting the foregoing, an Option may (but need not)
provide by its terms that it will become exercisable in whole or in part upon
the completion of specified periods of service or earlier achievement of one or
more performance objectives specified therein, or that it will become
exercisable only if one or more performance goals specified therein are
achieved. The Committee may at any time accelerate the date on which an Option
becomes exercisable, and no additional consideration need be received by the
Company in exchange for such acceleration. Unless otherwise provided in the
instrument evidencing the Option, an Option, to the extent it becomes
exercisable, may be exercised at any time in whole or in part until the
expiration or termination of the Option.

          (d)          Subject to Section 13(a) below, each Option shall be
exercisable during the life of the optionee only by him or his guardian or legal
representative, and after death only by his Beneficiary. Notwithstanding any
other provision of this Plan, (i) no Option shall be exercisable after the tenth
anniversary of the date on which the Option was granted, and (ii) no Incentive
Stock Option which is granted to any optionee who, at the time such Option is
granted, owns stock possessing more than 10 percent of the total combined voting
power of all classes of stock of his employer corporation or of its parent or
subsidiary corporation, shall be exercisable after the expiration of five (5)
years from the date such Option is granted. If an Option is granted for a term
of less than ten years, the Committee may, at any time prior to the expiration
of the Option, extend its term for a period ending not later than on the tenth
anniversary of the date on which the Option was granted, and no additional
consideration need be received by the Company in exchange for such extension.
Subject to the foregoing provisions of this Section 7(d), the Committee may but
need not provide for an Option to be exercisable after termination of the
Service Provider’s employment or other service for any period and subject to any
terms and conditions that the Committee may determine.

          (e)          An Option may, but need not, be an Incentive Stock
Option; provided that the aggregate Fair Market Value (determined as of the time
the option is granted) of the stock with respect to which Incentive Stock
Options may be exercisable for the first time by any Employee

A-13

--------------------------------------------------------------------------------




during any calendar year (under all plans, including this Plan, of his employer
corporation and its parent and subsidiary corporations) shall not exceed
$100,000 unless the Code is amended to allow a higher dollar amount.

          (f)          Shares purchased pursuant to the exercise of an Option
shall be issued to the person exercising the Option as soon as practicable after
the Option is properly exercised. However, the Committee may (but need not)
permit the person exercising an Option to elect to defer the issuance of shares
purchased pursuant to the exercise of the Option on such terms and subject to
such conditions and for such periods of time as the Committee may in its
discretion provide. In the event of such deferral, the Committee may (but need
not) pay the person who exercised the Option amounts equivalent to any dividends
paid on or reinvested in such shares during the deferral period. Such amounts
may be paid in cash or shares, as the Committee may provide.

          (g)          The Committee shall not have the authority to reduce the
purchase price of shares under outstanding Options, except as permitted by
Section 10 below (relating to adjustments for changes in capitalization and
similar adjustments). If the Committee grants an Option under which the purchase
price of the optioned shares is indexed to the increase or decrease in a
specified index or in stock prices of one or more other specified companies, as
permitted by Section 7(a) above, a reduction in the purchase price resulting
from a decrease in the index shall not be deemed to violate the first sentence
of this Section 7(g).

          (h)          No Employee shall make any elective contribution or
employee contribution to the Plan (within the meaning of Treasury Regulation
Section 1.401(k)-1(d)(2)(iv)(B)(4) or a successor thereto) during the six months
after the Employee’s receipt of a hardship distribution from a plan of the
Company or a related party within the provisions of Code Sections 414(b), (c),
(m) or (o) containing a cash or deferred arrangement under Section 401(k) of the
Code. The preceding sentence shall not apply if and to the extent that the
General Counsel determines it is not necessary to qualify any such plan as a
cash or deferred arrangement under Section 401(k) of the Code.

          (i)          No option shall be exercisable unless and until the
Company (i) obtains the approval of all regulatory bodies whose approval the
General Counsel may deem necessary or desirable, and (ii) complies with all
legal requirements deemed applicable by the General Counsel.

          (j)          An Option shall be considered exercised if and when
written notice, signed by the person exercising the Option and stating the
number of shares with respect to which the Option is being exercised, is
received by the designated representative of the Company on a properly completed
form approved for this purpose by the Committee, accompanied by full payment of
the Option exercise price in one or more of the forms authorized in the
instrument evidencing such Option and described in Section 7(b) above for the
number of shares to be purchased. No Option may at any time be exercised with
respect to a fractional share unless the instrument evidencing such Option
expressly provides otherwise.

A-14

--------------------------------------------------------------------------------




8.       Stock Appreciation Rights. Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the Plan, as shall from time
to time be determined by the Committee and to the following terms and
conditions:

          (a)     Stock Appreciation Rights that are granted under the Plan may
be linked to all or any part of an Option (“Linked Stock Appreciation Rights”),
or may be granted without any linkage to an Option (“Free-Standing Stock
Appreciation Rights”). Linked Stock Appreciation Rights may be granted on the
date of grant of the related Option or on any date thereafter, as the Committee
may determine.

          (b)     Linked Stock Appreciation Rights may be granted either as an
alternative or a supplement to the Option to which they are linked (the
“related” Option). Linked Stock Appreciation Rights that are granted as an
alternative to the related Option may only be exercised when the related Option
is exercisable, and at no time may a number of such Linked Stock Appreciation
Rights be exercised that exceeds the number of shares with respect to which the
related Option is then exercisable. Upon exercise of Linked Stock Appreciation
Rights that are granted as an alternative to an Option, the holder shall be
entitled to receive the amount determined pursuant to Section 8(e) below.
Exercise of each such Linked Stock Appreciation Right shall cancel the related
Option with respect to one share of Common Stock purchaseable under the Option.
Linked Stock Appreciation Rights that are granted as a supplement to the related
Option shall entitle the holder to receive the amount determined pursuant to
Section 8(e) below if and when the holder purchases shares under the related
Option or at any subsequent time specified in the instrument evidencing such
Stock Appreciation Rights.

          (c)     Stock Appreciation Rights may be granted for such lawful
consideration, including but not limited to money or other property, tangible or
intangible, or labor or services received or to be received by the Company, a
Subsidiary or an Allied Enterprise, as the Committee may determine when the
Stock Appreciation Rights are granted. The consideration for the grant of Stock
Appreciation Rights may consist of the discharge of an obligation of the Company
or an Affiliate. Subject to the foregoing and the other provisions of this
Section 8, Stock Appreciation Rights may be exercisable in full at the time of
grant or may become exercisable in one or more installments and at such time or
times and subject to such terms and conditions, as the Committee may determine.
Without limiting the foregoing, Stock Appreciation Rights may (but need not)
provide by their terms that they will become exercisable in whole or in part
upon the completion of specified periods of service or earlier achievement of
one or more specified performance objectives, or that they will become
exercisable only if one or more specified performance goals are achieved. The
Committee may at any time accelerate the date on which Stock Appreciation Rights
become exercisable, and no additional consideration need be received by the
Company in exchange for such acceleration. Unless otherwise provided in the Plan
or the instrument evidencing the Stock Appreciation Rights, Stock Appreciation
Rights, to the extent they become exercisable, may be exercised at any time in
whole or in part until they expire or terminate.

          (d)     No Free-Standing Stock Appreciation Rights or Linked Stock
Appreciation Rights that are granted as a supplement to the related Option shall
be exercisable after the tenth anniversary of the date on which the Stock
Appreciation Rights were granted, and no Linked

A-15

--------------------------------------------------------------------------------




Stock Appreciation Rights that are granted as an alternative to the related
Option shall be exercisable after the related Option ceases to be exercisable.
If the Committee grants Stock Appreciation Rights for a lesser term than that
permitted by the preceding sentence, the Committee may, at any time prior to
expiration of the Stock Appreciation Rights, extend their term to the maximum
term permitted by the preceding sentence, and no additional consideration need
be received by the Company in exchange for such extension. Subject to the
foregoing provisions of this Section 8(d), the Committee may but need not
provide for Stock Appreciation Rights to be exercisable after termination of the
Service Provider’s employment or other service for any period and subject to any
terms and conditions that the Committee may determine.

          (e)     Upon exercise of Stock Appreciation Rights, the holder thereof
shall be entitled to receive an amount of money, or a number shares of Common
Stock that have a Fair Market Value on the date of exercise of such Stock
Appreciation Rights, or a combination of money and shares valued at Fair Market
Value on such date, as the Committee may determine, equal to the amount by which
the Fair Market Value of a share of Common Stock on the date of such exercise
exceeds the Exercise Price (as hereafter defined) of the Stock Appreciation
Rights, multiplied by the number of Stock Appreciation Rights exercised;
provided that in no event shall a fractional share be issued unless the
instrument evidencing such Stock Appreciation Rights expressly provides
otherwise. In the case of Linked Stock Appreciation Rights that are granted as
an alternative to the related Option, the Exercise Price shall be the price at
which shares may be purchased under the related Option. In the case of Linked
Stock Appreciation Rights that are granted as a supplement to the related
Option, and in the case of Free-Standing Stock Appreciation Rights, the Exercise
Price shall be the Fair Market Value of a share of Common Stock on the date the
Stock Appreciation Rights are granted, unless the Committee specifies a
different price when the Stock Appreciation Rights are granted (which shall not
be less than the par value of the Common Stock and which may be indexed to the
increase or decrease in an index or in stock prices of one or more other
companies specified by the Committee).

          (f)     Subject to Section 4(e) above, (i) the limitations set forth
in Section 4(a)(i) above shall be charged only for the number of shares which
are actually issued in settlement of Stock Appreciation Rights; and (ii) in the
case of an exercise of Linked Stock Appreciation Rights that were granted as an
alternative to the related Option, if the number of shares of Common Stock
previously charged against such limitations on account of the portion of the
Option that is cancelled in connection with such exercise in accordance with
Section 8(b) exceeds the number of shares (if any) actually issued pursuant to
such exercise, the excess shall be added back to the maximum aggregate number of
shares available for issuance under the Plan.

          (g)     Subject to Section 13(a) below, Stock Appreciation Rights
shall be exercisable during the life of the Service Provider only by him or his
guardian or legal representative, and after death only by his Beneficiary.

          (h)     The Committee shall not have the authority to reduce the
exercise price of outstanding Stock Appreciation Rights, except as permitted by
Section 10 below (relating to adjustments for changes in capitalization and
similar adjustments). If the Committee grants Stock Appreciation Rights the
exercise price of which is indexed to the increase or decrease in a specified
index or in stock prices of one or more other specified companies, as permitted
by

A-16

--------------------------------------------------------------------------------




Section 8(e) above, a reduction in the exercise price resulting from a decrease
in the index shall not be deemed to violate the first sentence of this Section
8(h).

9.       Certain Change in Control, Termination of Service, Death and Disability
Provisions.

          The Committee may at any time, and subject to such terms and
conditions as it may impose:

                    (a)     authorize the holder of an Option or Stock
Appreciation Rights to exercise the Option or Stock Appreciation Rights (i) on
and after a Change in Control, or (ii) after the termination of the
participant’s employment or other applicable service that benefits the Company
or a Subsidiary or an Allied Enterprise, or (iii) after the participant’s death
or disability, whether or not the Option or Stock Appreciation Rights would
otherwise be or become exercisable on or after any such event, provided that in
no event may an Option or Stock Appreciation Rights be exercised after the
expiration of their term;

                    (b)     grant Options and Stock Appreciation Rights which
become exercisable only in the event of a Change in Control;

                    (c)     provide for Stock Appreciation Rights to be
exercised automatically and only for money in the event of a Change in Control;

                    (d)     authorize any Award to become non-forfeitable, fully
earned and payable (i) upon a Change in Control, or (ii) after the termination
of the Service Provider’s employment with or other applicable service that
benefits the Company or a Subsidiary or an Allied Enterprise, or (iii) after the
Service Provider’s death or disability, whether or not the Award would otherwise
be or become non-forfeitable, fully earned and payable upon or after any such
event;

                    (e)     grant Awards which become non-forfeitable, fully
earned and payable only in the event of a Change in Control; and

                    (f)     provide in advance or at the time of a Change in
Control for outstanding Awards to be cancelled in the event of a Change in
Control and for money to be paid at the time of such Change in Control in
settlement of the Awards, or for awards relating to stock of another company to
be granted at the time of such Change in Control in substitution for the
cancelled Awards, either at the election of the participant or at the election
of the Committee.

10.     Adjustment Provisions. In the event that any recapitalization, or
reclassification, split-up, reverse split, or consolidation of shares of Common
Stock shall be effected, or the outstanding shares of Common Stock shall be, in
connection with a merger or consolidation of the Company or a sale by the
Company of all or a part of its assets, exchanged for a different number or
class of shares of stock or other securities or property of the Company or any
other entity or person, or a spin-off or a record date for determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in Common Stock or other property

A-17

--------------------------------------------------------------------------------




(other than normal cash dividends) shall occur, (a) the maximum aggregate number
and the class of shares or other securities or property that may be issued in
accordance with Section 4(a)(i) above pursuant to Awards (including Incentive
Stock Options) thereafter granted, (b) the maximum number and the class of
shares or other securities or property with respect to which Options or Stock
Appreciation Rights, or Awards other than Appreciation-Only Awards and
Dollar-Denominated Awards, may be granted during any calendar year to any
Employee or other Service Provider pursuant to Section 4(a)(ii) or 4(a)(iii)
above, (c) the number and the class of shares or other securities or property
that may be issued under outstanding Awards, (d) the exercise price or purchase
price to be paid per share under outstanding and future Awards, and (e) the
price to be paid per share by the Company or a Subsidiary for shares or other
securities or property issued pursuant to Awards which are subject to a right of
the Company or a Subsidiary to reacquire such shares or other securities or
property, shall in each case be equitably adjusted; provided that with respect
to Incentive Stock Options any such adjustments shall comply with Sections 422
and 424 of the Code.

11.     Effective Date and Duration of Plan; Effect on 1983 Plan and 1984 Plan.
The Plan shall be effective on the Effective Date. No options shall be granted
under the 1983 Plan or the 1984 Plan on or after the Effective Date. If the Plan
is not approved by shareholders of the Company, the Plan (including the
preceding sentence) shall be null, void and of no force or effect. If the Plan
is approved by shareholders of the Company, Awards may be granted within ten
years after the Effective Date, but not thereafter. In no event shall an
Incentive Stock Option be granted under the Plan more than ten (10) years from
the date the Plan is adopted by the Board, or the date the Plan is approved by
the shareholders of the Company, whichever is earlier.

12.     Administration.

          (a)     The Plan shall be administered by a committee of the Board
consisting of two or more directors appointed from time to time by the Board. No
person shall be appointed to or shall serve as a member of such committee unless
at the time of such appointment and service he shall shall satisfy any director
independence requirements then applicable to service on such committee under any
rules or listing standards (whether of the American Stock Exchange, The Nasdaq
Stock Market or any other stock exchange or self-regulatory organization) that
apply to the Company at such time. Unless the Board determines otherwise, such
committee shall also be comprised solely of “outside directors” within the
meaning of Section 162(m)(4)(C)(i) of the Code and Treasury Regulation Section
1.162-27(e)(3), and “non-employee directors” as defined in SEC Rule 16b-3.

          (b)     The Committee may establish such rules and regulations, not
inconsistent with the provisions of the Plan, as it may deem necessary for the
proper administration of the Plan, and may amend or revoke any rule or
regulation so established. The Committee shall, subject to the provisions of the
Plan, have full power and discretion to interpret, administer and construe the
Plan and full authority to make all determinations and decisions thereunder
including without limitation the authority and discretion to (i) determine the
persons who are Service Providers and select the Service Providers who are to
participate in the Plan, (ii) determine when Awards shall be granted, (iii)
determine the number of shares and/or amount of money to be made subject to each
Award, (iv) determine the type of Award to grant, (v) determine the terms and
conditions of

A-18

--------------------------------------------------------------------------------




each Award, including the exercise price, in the case of an Option or Stock
Appreciation Rights, and whether specific Awards shall be linked to one another
and if so whether they shall be alternative to or supplement one another, (vi)
make any adjustments pursuant to Section 10 of the Plan, and (vii) determine
whether or not a specific Award is intended to qualify as Performance-Based
Compensation. Without limiting the generality of the foregoing, the Committee
shall have the authority to establish and administer performance goals
applicable to Awards, and the authority to certify that such performance goals
are attained, within the meaning of Treasury Regulation Section 1.162-27(c)(4).
The interpretation by the Committee of the terms and provisions of the Plan and
any instrument issued thereunder, and its administration thereof, and all action
taken by the Committee, shall be final, binding and conclusive on the Company,
its stockholders, Subsidiaries, Allied Enterprises, all participants and Service
Providers, and upon their respective Beneficiaries, successors and assigns, and
upon all other persons claiming under or through any of them.

          (c)     Members of the Board of Directors and members of the Committee
acting under this Plan shall be fully protected in relying in good faith upon
the advice of counsel and shall incur no liability except for gross or willful
misconduct in the performance of their duties.

13.     General Provisions.

          (a)     No Award, including without limitation any Option or Stock
Appreciation Rights, shall be transferable by the Service Provider or other
rightful holder of such Award other than by will or the laws of descent and
distribution or to a Beneficiary. The preceding sentence and any other provision
of the Plan to the contrary notwithstanding, the Committee may (but need not)
permit a Service Provider to transfer any Award, other than an Incentive Stock
Option or any other Award that is linked to an Incentive Stock Option, during
his lifetime to such other persons and such entities and on such terms and
subject to such conditions as the Committee may provide in the written
instrument documenting such Award.

          (b)     Nothing in this Plan or in any instrument executed pursuant
hereto shall confer upon any person any right to continue in the employment or
other service of the Company or a Subsidiary or an Allied Enterprise, or shall
affect the right of the Company or a Subsidiary or any Allied Enterprise to
terminate the employment or other service of any person at any time with or
without cause or assigning a reason therefor.

          (c)     No shares of Common Stock shall be issued or transferred
pursuant to an Award unless and until all legal requirements applicable to the
issuance or transfer of such shares have, in the opinion of the General Counsel,
been satisfied. Any such issuance or transfer shall be contingent upon the
person acquiring the shares giving the Company any assurances the General
Counsel may deem necessary or desirable to assure compliance with all applicable
legal requirements.

          (d)     No person (individually or as a member of a group) and no
Beneficiary or other person claiming under or through him, shall have any right,
title or interest in or to any shares of Common Stock (i) allocated, or (ii)
reserved for the purposes of this Plan, or (iii) subject to any Award, except as
to such shares of Common Stock, if any, as shall have been issued to him.

A-19

--------------------------------------------------------------------------------




          (e)     The Company and its Subsidiaries and any Allied Enterprises
may make such provisions as they may deem appropriate for the withholding of any
taxes which they determine they are required to withhold in connection with any
Award. Without limiting the foregoing, the Committee may, subject to such terms
and conditions as it may impose, permit or require any withholding tax
obligation arising in connection with any Award or the grant, exercise, vesting,
distribution or payment of any Award, up to the minimum required federal, state
and local withholding taxes, including payroll taxes, or such higher amount of
taxes as the Committee may specify, to be satisfied in whole or in part, with or
without the consent of the Service Provider or other rightful holder of the
Award, by having the Company withhold all or any part of the shares of Common
Stock that vest or would otherwise be issued or distributed at such time. Any
shares so withheld shall be valued at their Fair Market Value on the date of
such withholding.

          (f)     Nothing in this Plan is intended to be a substitute for, or
shall preclude or limit the establishment or continuation of, any other plan,
practice or arrangement for the payment of compensation or fringe benefits to
directors, officers, employees, consultants or Service Providers generally, or
to any class or group of such persons, which the Company or any Subsidiary now
has or may hereafter lawfully put into effect, including, without limitation,
any incentive compensation, retirement, pension, group insurance, stock
purchase, stock bonus or stock option plan. A Service Provider may be granted an
Award whether or not he is eligible to receive similar or dissimilar incentive
compensation under any other plan or arrangement of the Company.

          (g)     The Company’s obligation to issue shares of Common Stock or to
pay money in respect of any Award shall be subject to the condition that such
issuance or payment would not impair the Company’s capital or constitute a
breach of or cause the Company to be in violation of any covenant, warranty or
representation made by the Company in any credit agreement to which the Company
is a party before the date of grant of such Award.

          (h)     By accepting any benefits under the Plan, each Service
Provider, and each person claiming under or through him, shall be conclusively
deemed to have indicated his acceptance and ratification of, and consent to, all
provisions of the Plan and any action or decision under the Plan by the Company,
its agents and employees, and the Board of Directors and the Committee.

          (i)     The validity, construction, interpretation and administration
of the Plan and of any determinations or decisions made thereunder, and the
rights of all persons having or claiming to have any interest therein or
thereunder, shall be governed by, and determined exclusively in accordance with,
the laws of the State of Delaware, but without giving effect to the principles
of conflicts of laws thereof. Without limiting the generality of the foregoing,
the period within which any action arising under or in connection with the Plan
must be commenced, shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflicts of laws thereof,
irrespective of the place where the act or omission complained of took place and
of the residence of any party to such action and irrespective of the place where
the action may be brought.

A-20

--------------------------------------------------------------------------------




          (j)     A Service Provider’s acceptance of any Award shall constitute
his irrevocable and unconditional waiver of the right to a jury trial in any
action or proceeding concerning the Award, the Plan or any rights or obligations
of the Service Provider or the Company under or with respect to the Award or the
Plan.

          (k)     The use of the masculine gender shall also include within its
meaning the feminine. The use of the singular shall include within its meaning
the plural and vice versa.

14.     Amendment and Termination. Subject to any applicable shareholder
approval requirements of (a) Delaware or federal law, (b) any rules or listing
standards that apply to the Company from time to time (whether of the American
Stock Exchange, The Nasdaq Stock Market or any other stock exchange or
self-regulatory organization), or (c) the Code, the Plan may be amended by the
Board of Directors at any time and in any respect, including without limitation
to permit or facilitate qualification of Options theretofore or thereafter
granted (i) as Incentive Stock Options under the Code, or (ii) for such other
special tax treatment as may be enacted on or after the date on which the Plan
is approved by the Board, provided that, without stockholder approval, no
amendment shall increase the aggregate number of shares which may be issued
under the Plan, or shall permit the exercise price of outstanding Options or
Stock Appreciation Rights to be reduced, except as permitted by Section 7(g),
Section 8(h) and Section 10 hereof. The Plan may also be terminated at any time
by the Board of Directors. No amendment or termination of this Plan shall
adversely affect any Award granted prior to the date of such amendment or
termination without the written consent of the holder of such Award.

***

A-21

--------------------------------------------------------------------------------